902 F.2d 43
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ELI LILLY AND COMPANY, Plaintiff-Appellee,v.MEDTRONIC, INC., Defendant-Appellant.
No. 90-1110.
United States Court of Appeals, Federal Circuit.
Dec. 13, 1989.

Before NIES, Circuit Judge, COWEN, Senior Circuit Judge, and ARCHER, Circuit Judge.
NIES, Circuit Judge.

ORDER

1
Medtronic, Inc. moves for a stay, pending appeal, of the December 5, 1989 order of the United States District Court for the Eastern District of Pennsylvania.  Eli Lilly and Company opposes the motion.


2
On December 5, 1989, the district court found Medtronic in contempt of an outstanding injunction order and ordered Medtronic to, inter alia, (1) include certain language in its December 15, 1989 Second Quarter Report, (2) include relevant parts of the injunction order in the report and (3) to submit the report to the district court for approval before issuance.  The district court concluded:


3
Because of the time constraints relating to the printing of the Fiscal 1990 Second Quarter Report, this order is not accompanied by a memorandum of decision.  A memorandum relating to this issue and those other issues briefed by the parties will be issued at a later date.

Fed.R.Civ.P. 52(a) requires:

4
in granting or refusing interlocutory injunctions the court shall similarly set forth the findings of fact and conclusions of law which constitute the grounds of its action.


5
In Digital Equipment Corp. v. Emulex Corp., 805 F.2d 380, 383 (Fed.Cir.1986), we noted that a departure from these basic procedural requirements may require that an injunction be vacated.  Absent findings or reasons, "we have nothing before us to which appropriate appellate standards of review can be applied with respect to the merits of the subject injunction."    Id.  In view of the lack of findings and reasonings here, we determine that vacatur of the district court's order is appropriate.


6
Accordingly,

IT IS ORDERED THAT:

7
The district court's December 5, 1989 order is vacated.